Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented in amendments dated 06/01/2021. 
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims 1-20 are allowed in view of updated search conducted, prosecution history, the amendments, and Remarks dated 06/01/2021, in particular pages 11-12 of 13. 
Furthermore, references considered relevant but do not disclose the claims as amended include:
Kim (US 2014/0218516) - A human information recognition method includes analyzing sensor data from multi-sensor resource placed in a recognition space to generate human information based on the sensor data, the human information including an identity, location and activity information of people existed in the recognition space. Further, the human information recognition method includes mixing the human information based on the sensor data with human information, the human information being acquired through interaction with the people existed in the recognition space; and storing a human model of the people existed in the recognition space depending on the mixed human information in a database unit.
Camus (US 2005/0131646) - A method and apparatus for performing collision detection is described. An object is detected within a first operational range of an object tracker. A classification of the object is determined using the object tracker. The object tracker tracks the 
The references generally disclose image recognition technology that validates objects’ existence in a recognition space, however do not disclose the validation of objects’ property based on a comparison to a logical truth database as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUAN M HUA/Primary Examiner, Art Unit 2645